United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                     03-3660
                                   ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Rafael E. Alvarado, also known as        *
Rafael Alvarado, also known as Rafael * [UNPUBLISHED]
Orellana, also known as Juan Ramos,      *
                                        *
             Defendant - Appellant.     *
                                   ___________

                            Submitted:
                               Filed: August 1, 2005
                                   ___________

Before
                                   ___________

PER CURIAM.

      Rafael Alvarado pled guilty to being knowingly and unlawfully present in the
United States after having been deported. See 8 U.S.C. §§ 1326(a) and (b). At Mr.
Alvarado’s plea hearing, counsel estimated a Guidelines imprisonment range of fifty-
seven to seventy-one months. The court made clear that this prediction was not
binding. Mr. Alvarado stated to the court that he understood this fact.
       At sentencing, the district court calculated a Category V criminal history, a
total Guidelines offense level of twenty-one, and a resultant Guidelines range of
seventy to eighty-seven months. Mr. Alvarado was upset that the Guidelines range
was higher than his attorney’s original estimate. Mr. Alvarado demanded a new
attorney and complained that his attorney had been unable “to get [him] some kind
of deal.” The district court denied Mr. Alvarado’s last-minute request for new
counsel, stating that there was nothing left for an attorney to do given the late stage
of the proceedings. The district court imposed a seventy-month sentence at the
bottom of the Guidelines range.

       Mr. Alvarado’s counsel moved to withdraw from the case and filed a brief
under Anders v. California, 386 U.S. 738 (1967). He raised an argument on Mr.
Alvarado’s behalf claiming the district court abused its discretion when it failed to
appoint new counsel at the end of the sentencing hearing and failed to conduct further
inquiry into Mr. Alvarado’s complaints. We considered his arguments and conducted
an independent review of the case as required under Penson v. Ohio, 488 U.S. 75
(1988). We denied the motion to withdraw because we found that Mr. Alvarado’s
case presented a potentially non-frivolous issue under Blakely v. Washington, 124
S.Ct. 2531 (2004). As per our instructions, counsel consulted with Mr. Alvarado, and
Mr. Alvarado elected to seek relief under Blakely.

       Regarding Mr. Alvarado’s original claims related to his demand for new
counsel, we find his arguments to be without merit. He presented no complaints other
than a general dissatisfaction with his sentence and with counsel’s inability to secure
a “deal.” Mr. Alvarado said nothing at sentencing sufficient to require the
appointment of new counsel or to trigger a duty of further inquiry by the court.
See United States v. Exson, 328 F.3d 456, 460 (8th Cir. 2003) (setting forth the
standard for “justifiable dissatisfaction”). Further, last minute requests for
replacement of counsel are disfavored. United States v. Klein, 13 F.3d 1182, 1185



                                         -2-
(8th Cir. 1994). Accordingly, we affirm the district court’s refusal to grant new
counsel at the end of the sentencing hearing.

       Regarding sentencing issues under Blakely, we note that the Supreme Court
subsequently decided United States v. Booker, 125 S.Ct. 738 (2005), which made
Blakely applicable to the federal Sentencing Guidelines and effectively made the
Sentencing Guidelines advisory in all cases. Our court then set forth the standards
for plain error review of Blakely/Booker errors in pending cases. See United States
v. Pirani, 406 F.3d 543, 552 (8th Cir. 2005).

      Under Pirani, we first determine whether the defendant preserved
Booker/Blakely error. In this case, we conclude the defendant did not. The defendant
made no Sixth Amendment objection to the Guidelines nor did he cite to either
United State v. Apprendi, 530 U.S. 466 (2000), or the Blakely decision. As a result,
we apply Pirani plain error review.

       Under Pirani, a defendant must demonstrate prejudice, i.e., that the district
court would have applied a more favorable sentence had it not treated the Guidelines
as mandatory. Id. at 552. Also, we held in Pirani that a sentence at the bottom of the
Guidelines range, standing alone, is not sufficient to demonstrate prejudice. Id. at
553. Here, there is nothing in the record beyond the bottom-of-the-range sentence to
suggest that the district court would have granted a more favorable sentence had it not
treated the Guidelines as mandatory.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-